                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

RAIMUNDO A. HOGAN,

                Plaintiff,

v.                                      Case No. 3:19-cv-1179-J-39JBT

DEREK A. PRATICO,

               Defendant.
_______________________________

               ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, a federal inmate, initiated this action by filing

a pro se Civil Rights Complaint (Doc. 1; Compl.) and a motion to

proceed as a pauper (Doc. 3). He names one Defendant: Derek A.

Pratico, a detective with the Jacksonville Sheriff’s Office (JSO).

Plaintiff asserts a Fourth Amendment violation against Detective

Pratico for intentionally and knowingly giving a false statement

to the grand jury “during his application for an arrest warrant.”

Compl. at 3-4. As relief, Plaintiff seeks compensatory damages in

the amount of $5,000,000 for the Fourth Amendment violation and

nominal   damages   because   his   “fundamental   rights   [have]    been

violated.” Id. at 7.

     This is the second complaint Plaintiff has filed against

Detective Pratico related to his federal conviction. See Case No.

3:19-cv-727-J-39JBT    (dismissed    because   Detective    Pratico     is
entitled to absolute immunity for his grand jury testimony).1

Plaintiff again alleges Detective Pratico knowingly provided false

testimony before the grand jury. See Compl. at 5. According to

Plaintiff, Detective Pratico falsely testified to the grand jury

that the federal indictment correctly referenced the serial number

of the gun Plaintiff was charged with possessing.2 Id. Plaintiff

also references Detective Pratico’s “application for a [f]ederal

[a]rrest warrant,” suggesting Pratico provided false information

in support of a warrant affidavit. Id. at 6.

     In    support     of   his   allegations,     Plaintiff   offers    three

exhibits. Exhibit A is a report of the U.S. Department of Justice,

Bureau    of    Alcohol,    Tobacco,    Firearms   and   Explosives     (ATF),

prepared   at    the   request    of   Detective   Pratico,    in   which   the

reporting agent concludes a gun with serial number KTV892 had moved

in interstate commerce (Doc. 2-1). Exhibit B is a second ATF report

summarizing an interview with a witness to the incident for which




     1 Notably, Plaintiff also filed a civil rights complaint
against the Assistant Federal Public Defender who represented him
in the underlying criminal action. See Case No. 3:19-cv-376-J-
34MCR (dismissed for failure to state a claim). Plaintiff alleged
his attorney conspired with the Assistant United States Attorney
who prosecuted the case to conceal exculpatory evidence.
     2 Plaintiff does not provide a copy of the indictment.
However, the Court takes judicial notice of the indictment filed
in Case No. 3:16-cr-139-J-32JRK (Doc. 1) on September 21, 2016,
which records the serial number of the gun Plaintiff was charged
with possessing as KTV892.

                                        2
Plaintiff was arrested, which notes a gun with serial number KYU892

was recovered at the scene (Doc. 2-2). Exhibit C is a partial

transcript   of   Detective   Pratico’s   grand   jury   testimony   dated

September 21, 2016, in which Pratico affirmed the serial number of

the gun referenced in the indictment (KTV892) was correct (Doc. 2-

3; Ex. C.). It is this testimony Plaintiff contends was false and

led to his arrest. See Compl. at 5-6.

     The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)).

     Plaintiff is a federal inmate seeking relief with respect to

a federal criminal prosecution and conviction. As such, his claim

arises under Bivens v. Six Unknown Named Agents of Fed. Bureau of

                                   3
Narcotics, 403 U.S. 388 (1971). An action under Bivens is similar

to an action under 42 U.S.C. § 1983 except that a Bivens action is

maintained against federal officials while a § 1983 case is against

state officials.3 See Abella v. Rubino, 63 F.3d 1063, 1065 (11th

Cir. 1995). Generally, when analyzing a Bivens claim, courts apply

case law interpreting § 1983 cases. See, e.g., Solliday v. Fed.

Officers, 413 F. App’x 206, 209 (11th Cir. 2011).

     Plaintiff’s Bivens claim is subject to dismissal under this

Court’s screening obligation. To the extent Plaintiff’s claim

against Detective Pratico is based solely on Pratico’s grand jury

testimony, Detective Pratico enjoys absolute immunity even if his

testimony was false. The Supreme Court has held, “a grand jury

witness has absolute immunity from any § 1983 claim based on the

witness’ testimony.” Rehberg v. Paulk, 566 U.S. 356, 369 (2012),

aff’g 611 F.3d 828 (11th Cir. 2010). Accord Jones v. Cannon, 174

F.3d 1271, 1281 (11th Cir. 1999) (“Police officers enjoy the same

absolute immunity as lay witnesses for their testimony at trial or

in front of the grand jury.”) (internal citation omitted); Kelly

v. Curtis, 21 F.3d 1544, 1553 (11th Cir. 1994) (emphasizing the

Eleventh Circuit “has held that testimony before a grand jury is

protected by absolute immunity”).




     3 Detective Pratico, while employed by JSO, is “cross sworn
as a task force officer with ATF.” See Ex. C at 2.
                                4
     To the extent Plaintiff contends Detective Pratico provided

false information in support of an application for an arrest

warrant, the Court takes judicial notice that Detective Pratico

did not apply for an arrest warrant of Plaintiff. Rather, the

United States Attorney’s Office investigated the case and charged

Plaintiff by federal indictment. See Case No. 3:16-cr-139-J-32JRK.

On September 21, 2016, the day Detective Pratico testified, the

grand jury returned an indictment against Plaintiff charging him

with possession of a firearm that affected interstate commerce

after having been convicted of a felony. See Doc. 1, Case No. 3:16-

cr-139-J-32JRK. Also on September 21, 2016, an Assistant United

States Attorney filed a “motion for capias” based upon the return

of the indictment. See Doc. 2, Case No. 3:16-cr-139-J-32JRK.

     Even    though   Detective   Pratico’s       grand   jury     testimony

supported the motion for Plaintiff’s arrest, Detective Pratico

still    enjoys   absolute   immunity.   The      Eleventh    Circuit   has

“expressly   rejected[ed]    carving   out   an   exception   to    absolute

immunity for grand jury testimony, even if false and even if [the

detective] were construed to be a complaining witness.” Rehberg,

611 F.3d at 839-40 (quoting and altering Jones, 174 F.3d at 1287

n.10).




                                   5
     Finally, Plaintiff’s conviction has not been invalidated.4 As

such, he cannot maintain a civil rights action against Detective

Pratico challenging his conviction where a judgment in his favor

“would necessarily imply the invalidity of his conviction.” See

Heck v. Humphrey, 512 U.S. 477, 487 (1994).

     Accordingly, it is

     ORDERED:

     1.   This case is DISMISSED without prejudice under 28 U.S.C.

§ 1915(e)(2)(B).

     2.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     DONE AND ORDERED at Jacksonville, Florida, this 3rd day of

December, 2019.




Jax-6
c:
Raimundo A. Hogan

     4 The Eleventh Circuit Court of Appeals affirmed Plaintiff’s
conviction despite his argument that there was a discrepancy in
the gun’s serial number, which the court noted was “essentially a
reprise of [his] trial defense.” See United States v. Hogan, 778
F. App’x 642, 645 (11th Cir. 2019). Additionally, Plaintiff has
filed a motion to vacate under 28 U.S.C. § 2255, asserting in part
that his counsel was ineffective for failing to call Detective
Pratico as a witness to testify about the discrepancy in the gun’s
serial number. See Doc. 102, Case No. 3:16-cr-139-J-32JRK.
                                6
